Opinion issued August 21, 2008








In The
Court of Appeals
For The
First District of Texas

______________

NO. 01-07-00530-CV
____________

MITCHELL ELECTRIC COMPANY, INC., Appellant

V.

MICHAEL HESSION, Appellee




On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No. 2007-20574




MEMORANDUM OPINION
          On June 5, 2008, we abated the appeal for the parties to complete a settlement. 
See Tex. R. App. P. 42.1(a)(2)(C).  On July 31, 2008, the parties filed a joint motion
to dismiss the appeal.  We withdraw our abatement order and reinstate the appeal.  No
opinion has issued.  Accordingly, the motion to dismiss is granted, and the appeal is
dismissed.  Tex. R. App. P. 42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Keyes.